Citation Nr: 1333292	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to include as secondary to service-connected glomerulonephritis.

2.  Entitlement to service connection for human T-lymphotropic virus type I/II (HTLV), to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1964 to October 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hepatitis B.  It is also on appeal from an October 2007 rating decision that denied service connection for HTLV.  

The claims were previously before the Board in April 2012, at which time they were remanded for additional development.  With respect to the issue of entitlement to service connection for HTLV, decided herein, VA treatment records were obtained and a June 2012 response was received from the National Personnel Records Center indicating that relevant records from the Tripler Army Hospital were unable to be located.  As such, the Board finds that there has been substantial compliance with the mandates of the April 2012 remand with respect to HTLV and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had service in Vietnam from July 8, 1965, to February 12, 1966; thus, he is presumed to have been exposed to Agent Orange during active military service.

2.  The weight of the probative evidence of record does not show that HTLV is related to the Veteran's military service, or to any incident therein, to include exposure to Agent Orange.


CONCLUSION OF LAW

HTLV was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Correspondence dated in August 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the issue was readjudicated in supplemental statements of the case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although some of the Veteran's service treatment records have been obtained, the National Personnel Records Center determined that treatment records from the Tripler Army Hospital in Honolulu, Hawaii, dated from 1965 to 1966 were unable to be located.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his HTLV claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran has neither submitted nor identified any available medical evidence to establish that his HTLV is due to disease or injury in service, to include any exposure to herbicides.  Hence, the Board finds that an examination is not required for the claim.  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his current HTLV is related to his active duty service, to include exposure to Agent Orange during service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, the Veteran's available service treatment records are negative for any diagnoses of or complaints of symptomatology associated with HTLV.  Rather, records reflect that he was diagnosed as having chronic membranous glomerulonephritis and inadequate personality, and was subsequently determined to be unfit for further military service in Medical Board Proceedings, culminating in his discharge in October 1966.  

The evidence in the claims file shows that the Veteran tested positive for an HTLV infection in August 1992.  Subsequent VA treatment records list human t-cell lymphotrophic virus, type I, among his active problems, but do not provide any opinions as to the etiology of the disorder.

In support of his claim, the Veteran has submitted statements indicating that he attempted to donate blood in 1992, at which time he learned he was a carrier of the hepatitis B virus and infected with HTLV.  The Veteran contends that he contracted HTLV as a result of exposure to exposure to Agent Orange while serving in Vietnam.  The Veteran argues that it would be impossible to provide proof using service treatment records that he contracted HTLV while serving in Vietnam because HTLV was not discovered until 1980.  He further argues that service connection for HTLV should be granted based on his presumptive exposure to Agent Orange in Vietnam because many of the diseases recognized by VA as being related to Agent Orange exposure can also be caused by HTLV.  The Veteran further submits that his HTLV is a manmade virus produced for chemical warfare by the United States government.  

After a thorough review of the evidence of record, the Board concludes that service connection is not warranted for HTLV.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's service personnel records confirm that he served in the Republic of Vietnam from July 1965 to February 1966; therefore, he is presumed to have been exposed to herbicide agents during his active duty service.  However, HTLV is not among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange.  38 C.F.R. § 3.309.  Accordingly, service connection for HTLV on a presumptive basis due to exposure to Agent Orange is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The weight of the probative evidence of record does not show that the Veteran's HTLV is directly related to his active duty service.  The Board acknowledges the various documents submitted by the Veteran in support of his claim for service connection.  However, none of these documents suggest an etiological link between Agent Orange exposure and HTLV.  Just because VA has recognized an association between Agent Orange exposure and a list of enumerated disorders, some of which are also thought to be associated with HTLV, it does not follow that HTLV is associated with Agent Orange exposure.  To the contrary, the documentation provided by the Veteran suggests that HTLV-1 is transmitted by sexual contact and through exposure to contaminated blood, either through blood transfusion or sharing of contaminated needles.  Furthermore, there is no diagnosis of HTLV prior to August 1992, nearly 26 years following the Veteran's separation from service.  

With regard to the lay statements submitted in support of the Veteran's claims, lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board acknowledges that the statements are competent evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person, the Veteran is not competent to provide opinions as to matters of medical causation.  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a lay person, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding etiology.  Thus, the statements regarding the etiology of the Veteran's HTLV do not constitute competent medical evidence on which the Board can make a determination as such a disability is of such a complex nature that it does not lend itself to lay diagnosis.  See also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  There is a current diagnosis of human t-cell lymphotrophic virus, type I.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Nevertheless, the Veteran's service treatment records are negative for any treatment for or complaints of symptomatology associated with human t-cell lymphotrophic virus, type I.  Moreover, the weight of the probative evidence of record does not link the Veteran's HTLV to service, to include his presumed in-service exposure to Agent Orange.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the doctrine of resolving doubt in the Veteran's favor is not for application, and service connection for HTLV is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for HTLV is denied.


REMAND

The Veteran also seeks entitlement to service connection for hepatitis B.

The Veteran contends that he was exposed to enemies' and comrades' blood during body detail in Vietnam, as well as during a blood transfusion at Tripler Army Hospital.  In this regard, the Veteran's April 1966 Medical Board report provided that he was admitted to Tripler Army Hospital in either late November 1965 or late December 1965 (the Veteran asserts that it was in November 1965).  The report reflected that the Veteran was a patient there until transferred to the United States Naval Hospital at Great Lakes, Illinois, in early March 1966.  The report further provided that while at Tripler Army Hospital, the Veteran was diagnosed with persistent proteinuria and underwent two unsuccessful kidney biopsy attempts.  The report's final diagnosis was "glomerulonephritis, membranous, chronic," for which the Veteran is already service connected.  

In correspondence to VA during the appeal period, the Veteran stated that he was told at Tripler Army Hospital that he had lost a lot of blood during the two unsuccessful biopsy attempts, and had been given a transfusion.  In correspondence dated in May 2012, the Veteran's former girlfriend indicated that she visited the Veteran while he was being treated at Tripler Army Hospital in 1965, at which time he was recovering from kidney biopsies and had informed her that he had required a blood transfusion due to the amount of blood lost during those biopsies.  

In addition, a VA outpatient request for a neurology consult  dated in June 2011 related that the Veteran had a history of glomerulonephritis related to hepatitis diagnosis.  The actual VA neurology consultation note, dated later that month, indicated that the Veteran had a past medical history significant for "hepatitis induced glomerulonephritis."

As such, in its April 2012 remand, the Board directed the Appeals Management Center (AMC) to contact all appropriate sources to obtain all of the Veteran's treatment records from Tripler Army Hospital, including those from his November 1965 to March 1966 hospitalization.  Pursuant to these instructions, the AMC contacted the National Personnel Records Center (NPRC) in April 2012 and requested all records from Tripler Army Hospital and the United States Naval Hospital at Great Lakes, Illinois.  However, in June 2012, the NPRC responded that the requested searches were conducted, but the relevant records were not located.  The Veteran was informed of VA's inability to obtain these records in June 2012, and a Formal Finding on the Unavailability for Clinical Records from Tripler Army Hospital was issued in June 2012.  

The Veteran was provided with a VA examination in May 2012, at which time he was diagnosed as having hepatitis B.  The examiner opined that, "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" because "Glomerulonephritis does not cause nor aggravate Hepatitis B."  The VA examiner later reiterated that, "It is less likely than not that the veteran's service-connected glomerulonephritis is chronically aggravating the patient's hepatitis B, and it is less likely than not that his current hepatitis B is secondary to his service-connected glomerulonephritis."  

The Board reiterates that there is a heightened obligation to assist the claimant in the development of the case in cases where service records are unavailable.  In the absence of treatment records from Tripler Army Hospital, the Veteran submitted other forms of evidence in support of his claim.  Specifically, the Veteran submitted articles indicating that the form of glomerulonephritis for which he is service connected is a known complication of hepatitis B in adults.  He also submitted documents suggesting that hepatitis B was highly endemic in rural Vietnam and more prevalent than in the United States.  Furthermore, he submitted documents showing that hepatitis B was not a condition for which testing was conducted during his period of active duty service from February 1964 to October 1966.  Significantly, the Veteran does not argue that his hepatitis B was caused and/or aggravated by his service-connected glomerulonephritis; rather, he argues that his service-connected glomerulonephritis developed secondary to, and is evidence of, in-service incurrence of hepatitis B, which was undiagnosed in service because testing was not conducted for hepatitis at the time.  

Based on this, the Board finds that another VA medical opinion must be obtained before the claim can be adjudicated.  While the May 2012 VA examination report provided a negative opinion as to whether the Veteran's hepatitis B was caused or aggravated by his service-connected glomerulonephritis, there has not been an opinion as to the likelihood that the Veteran's service-connected glomerulonephritis is evidence of a direct, in-service incurrence of hepatitis B, which was undiagnosed in service because tests for hepatitis B were not conducted at that time.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate VA examiner to determine the probable nature, extent, and etiology his diagnosed hepatitis B.  The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the in-service and post-service medical history (including that set forth above), the medical literature provided by the Veteran, as well as the results of the clinical evaluation, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the diagnosis of glomerulonephritis in service is evidence of incurrence of hepatitis B in service.  The examiner is requested to provide a rationale for any opinion expressed, to include a discussion as to the relationship between the Veteran's in-service diagnosis of glomerulonephritis and his current diagnosis of hepatitis B, if any (i.e., the likelihood that hepatitis predated his glomerulonephritis), as well as reference to the VA treatment records citing a past medical history significant for "hepatitis induced glomerulonephritis."

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


